Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The present claim recites “excluding a state parameter, of a node in the recurrent model, associated with a padding and an output, of the node in the recurrent model, associated with the padding data calculated based on the recurrent model.” It is unclear what a state parameter and an output are excluded from. It is also unclear how an output can be associated with padding data—does padding data produce an output? It is unclear why or how padding data is associated with an output. In addition, “the padding data calculated based on the recurrent model” appears to lack antecedent basis and/or be in conflict with claim 1. Claim 1 recites extracting padding data, but does not calculate padding data. In claim 1, the padding data also does not appear to be based on the recurrent model; the recurrent model uses the padding data to calculate a recognition result, but the padding data is not itself based on the recurrent model. And finally, it is unclear exactly what the two “associations” in the claim are; the run-on nature of the claim makes it impossible to determine what is associated with padding and an output and what is associated with the (indefinite) padding data calculated based on the recurrent model. For all of these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, Kai, and Qiang Huo. (“Training deep bidirectional LSTM acoustic model for LVCSR by a context-sensitive-chunk BPTT approach,” IEEE/ACM Transactions on Audio, Speech, and Language Processing 24.7 (2016): 1185-1193; hereinafter “Chen.” Cited by the applicant in the IDS dated 8 March 2018).
Regarding Claim 1, Chen teaches a recognition method (Abstract) comprising:
extracting target data corresponding to a current window and padding data subsequent to the target data from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data);
acquiring a state parameter of a recurrent model corresponding to target data of a previous window of the sequence data (p. 1186, section II. A and p. 1187, section II. C., including fig. 3—the hidden states of neurons in the LSTM {a type of recurrent neural network} are state parameters. The state parameters are updated with each window {each chunk frame in fig. 2}, so for a current window, the state parameter corresponds to target data of a previous window); and
calculating a recognition result for the current window based on the state parameter, the extracted target data, and the extracted padding data using the recurrent model (p. 1187, section II. C and p. 1188-1189, section II. F—the DBLSTM outputs a recognition result).
Regarding Claim 2, Chen teaches temporarily storing a state parameter corresponding to a last frame of the current window for use in a subsequent window (pp. 1187-1188, section II. D, particularly step 3 of Algorithm 1—update).
Regarding Claim 3, as described above with respect to 35 U.S.C. 112(b), the examiner is unable to make a determination if the prior art teaches “The recognition method of claim 1, further comprising excluding a state parameter associated with a padding and an output associated with of the padding data calculated based on the recurrent model” because the present claim is indefinite to the point that a meaningful interpretation cannot be made. However, the examiner notes that p. 1187, section II. C. and fig. 3 shows that output is only provided for the target data in a current window (shown as outputs O in fig. 3). The state parameters (hidden states) that correspond to padding data (the greyed-out inputs I in fig. 3) do not contribute to the outputs. This may be the intended meaning of the present claim.
Regarding Claim 4, Chen teaches wherein the calculating of the recognition result comprises:
unfolding the recurrent model by a window length and a padding length of the current window (p. 1187, section II. C describes unfolding the RNN); and
inputting the state parameter, the extracted target data, and the extracted padding data to the unfolded recurrent model for each frame and calculating output data corresponding to frames included in the current window (pp. 1187-1188, sections II. C and D, including algorithm 1, steps 3-5).
Regarding Claim 5, Chen teaches wherein the calculating of the recognition result comprises updating an input value of a node corresponding to a first frame of the current window based on a state parameter corresponding to a last frame of the previous window (pp. 1187-1188, sections II. C and D).
Regarding Claim 6, Chen teaches wherein the extracting of the target data and the padding data comprises extracting data corresponding to a window length, starting from frame data subsequent to last frame data of the previous window, from the sequence data as the target data corresponding to the current window (p. 1187, fig. 2 and section II. C—the chunk frames are shown and described as “possibly” overlapped, indicating that they do not have to be overlapped. So frame data may be subsequent to last frame data of the previous window).
Regarding Claim 7, Chen teaches wherein the extracting of the target data and the padding data comprises extracting data corresponding to a padding length, starting from frame data subsequent to last frame data of the current window, from the sequence data as the padding data corresponding to a padding (p. 1187, fig. 2 and section II. C—a padding length is shown in the figure).
Regarding Claim 8, Chen teaches wherein the recurrent model is a bidirectional recurrent neural network that is trained to output a training output in response to a training input based on training data (p. 1185, section I and pp. 1187-1188, section II. D including algorithm 1).
Regarding Claim 9, Chen teaches wherein the recurrent model comprises a node corresponding to each frame included in a window and a padding; and the calculating of the recognition result comprises: updating a state parameter based on a forward pass of the node sequentially from a first frame to a last frame of the window; updating a state parameter based on a backward pass of the node sequentially from the last frame to the first frame of the window; and providing the state parameter based on the forward pass and the state parameter based on the backward pass to a node of a subsequent layer (p. 1187, section II. C and fig. 3).
Regarding Claim 10, Chen teaches wherein the sequence data corresponds to a voice signal; and the calculating of the recognition result comprises identifying a pronunciation from the target data corresponding to the current window (p. 1185, Abstract and p. 1189, section III. A).
Regarding Claim 11, Chen teaches wherein the acquiring of the state parameter corresponding to the previous window comprises determining the state parameter corresponding to the previous window to be a default value in response to the current window being a first window with respect to the sequence data (p. 1188, Algorithm 1, line 2: Initialization).
Regarding Claim 12, Chen teaches wherein the extracting of the target data and the padding data comprises excluding the padding data in response to the current window being a last window with respect to the sequence data (p. 1187, fig. 2—the last window excludes padding data subsequent to the window).
Regarding Claim 13, Chen teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the recognition method of claim 1 (p. 1189, section III. A).
Regarding Claim 14, Chen teaches a recognition apparatus (Abstract and p. 1187, section II. C. and fig. 3) comprising:
a storage configured to store a recurrent model; and a processor (pp. 1189-1190, section III) configured to:
extract target data corresponding to a current window and padding data subsequent to the target data from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data),
acquire a state parameter of the recurrent model corresponding to target data of a previous window of the sequence data (p. 1186, section II. A and p. 1187, section II. C., including fig. 3—the hidden states of neurons in the LSTM {a type of recurrent neural network} are state parameters. The state parameters are updated with each window {each chunk frame in fig. 2}, so for a current window, the state parameter corresponds to target data of a previous window), and
calculate a recognition result for the current window based on the state parameter, the extracted target data, and the extracted padding data using the recurrent model (p. 1187, section II. C and p. 1188-1189, section II. F—the DBLSTM outputs a recognition result).
Regarding Claim 15, Chen teaches a training method (Abstract and p. 1187, section II. C.) comprising:
acquiring a recurrent model (p. 1186, section II. A);
extracting target data corresponding to a current window and padding data subsequent to the target data from a training input (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data);
acquiring a state parameter of the recurrent model corresponding to a previous window (p. 1186, section II. A and p. 1187, section II. C., including fig. 3—the hidden states of neurons in the LSTM {a type of recurrent neural network} are state parameters. The state parameters are updated with each window {each chunk frame in fig. 2}, so for a current window, the state parameter corresponds to target data of a previous window); and
training the recurrent model so that a training output mapped to the training input is calculated based on the state parameter, the extracted target data, and the extracted padding data (pp. 1187-1188, sections II. C and D).
Regarding Claim 16, Chen teaches temporarily storing a state parameter corresponding to a last frame of the current window for use in a training based on training data of a subsequent window in response to data corresponding to the subsequent window being present in the training input (p. 1187-1188, section II. D including Algorithm 1).
Regarding Claim 17, Chen teaches excluding output data associated with a padding calculated based on a state parameter associated with the padding using the recurrent model (p. 1187, section II. C—the output data are associated with the chunk frame {current window}, not the padding data, thus excluding output data associated with padding).
Regarding Claim 18, Chen teaches wherein the training comprises updating a state parameter of a node corresponding to a first frame of the current window based on a state parameter corresponding to a last frame of the previous window (p. 1187, section II. C and fig. 3).
Regarding Claim 19, Chen teaches wherein the acquiring of the state parameter corresponding to the previous window comprises determining the state parameter corresponding to the previous window to be a default value in response to the current window being a first window with respect to the training input (p. 1188, Algorithm 1, line 2: Initialization).
Regarding Claim 20, Chen teaches wherein the extracting of the target data and the padding data comprises excluding the padding data in response to the current window being a last window with respect to the training input (p. 1187, fig. 2—the last window excludes padding data subsequent to the window).
Regarding Claim 21, Chen teaches a recognition method (Abstract) comprising:
extracting target data corresponding to a current window from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window. The overlapping shown in fig. 2 is described as optional in the text);
acquiring past context data, of a recurrent model, corresponding to target data of al previous window preceding the current window in the sequence data (p. 1186, section II. A and p. 1187, section II. C., including fig. 3—the hidden states of neurons in the LSTM {a type of recurrent neural network} are state parameters. The state parameters are updated with each window {each chunk frame in fig. 2}, so for a current window, the state parameter corresponds to target data of a previous window);
acquiring future context data corresponding to data following the current window in the sequence data, the past context data and the future context data being different types of data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window); and
calculating a recognition result for the current window based on the past context data, the extracted target data, and the future context data using the recurrent model (p. 1187, section II. C and p. 1188-1189, section II. F—the DBLSTM outputs a recognition result).
Regarding Claim 22, Chen teaches wherein the acquiring of the past context data comprises acquiring, as the past context data, a state parameter corresponding to a previous window preceding the current window in the sequence data (pp. 1186-1187, section II. B.—the network state is a state parameter of the LSTM, and is past context data corresponding to a time period preceding the current window); and
the acquiring of the future context data comprises extracting, as the future context data, padding data following the extracted target data from the sequence data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window).
Regarding Claim 23, Chen teaches wherein the acquiring of the state parameter comprises:
setting the state parameter to a default value in response to the current window being a first window of the sequence data (p. 1188, Algorithm 1, line 2: Initialization); and
acquiring, as the state parameter, a state parameter obtained during recognition performed on the previous window in response to the current window not being the first window of the sequence data (pp. 1186-1187, section II. B and Algorithm 1, step 2).
Regarding Claim 24, Chen teaches wherein the state parameter obtained during the recognition performed on the previous window is stored during the recognition performed on the previous window; and the acquiring of the state parameter obtained during the recognition performed on the previous window comprises retrieving the stored state parameter (p. 1187-1188, section II. D and Algorithm, 1, steps 1-3).
Regarding Claim 25, Chen teaches wherein the previous window and the current window each comprise a plurality of frames; and the acquiring of the state parameter comprises acquiring a state parameter corresponding to a final frame of the previous window (p. 1187, section II. C and fig. 2).
Regarding Claim 26, Chen teaches a training method (Abstract and p. 1187, section II. C.) comprising:
acquiring a recurrent model (p. 1186, section II. A);
extracting target data corresponding to a current window from a training input, including segmenting the training input without overlapping frame data between windows (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window. The overlapping shown in fig. 2 is described as optional in the text. P. 1188, section II. F further describes using a scheme with no-overlap, and the experiments and results on p. 1189, section III. also shows results without overlap in Table II);
acquiring past context data, of a recurrent model, corresponding to target data of a previous window preceding the current window in the training input (p. 1186, section II. A and p. 1187, section II. C., including fig. 3—the hidden states of neurons in the LSTM {a type of recurrent neural network} are state parameters. The state parameters are updated with each window {each chunk frame in fig. 2}, so for a current window, the state parameter corresponds to target data of a previous window);
acquiring future context data corresponding to data following the current window in the training input, the past context data and the future context data being different types of data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window); and
training the recurrent model so that a training output mapped to the training input is calculated based on the past context data, the extracted target data, and the future context data (pp. 1187-1188, sections II. C and D).
Regarding Claim 27, Chen teaches wherein the acquiring of the past context data comprises acquiring, as the past context data, a state parameter corresponding to a previous window preceding the current window in the training input (pp. 1186-1187, section II. B.—the network state is a state parameter of the LSTM, and is past context data corresponding to a time period preceding the current window); and
the acquiring of the future context data comprises extracting, as the future context data, padding data following the extracted target data from the training input (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window).
Regarding Claim 28, Chen teaches wherein the acquiring of the state parameter comprises:
setting the state parameter to a default value in response to the current window being a first window of the training input (p. 1188, Algorithm 1, line 2: Initialization); and
acquiring, as the state parameter, a state parameter obtained during training performed on the previous window in response to the current window not being the first window of the training input (pp. 1186-1187, section II. B and Algorithm 1, step 2).
Regarding Claim 29, Chen teaches wherein the state parameter obtained during the training performed on the previous window is stored during the training performed on the previous window; and the acquiring of the state parameter obtained during the training performed on the previous window comprises retrieving the stored state parameter (p. 1187-1188, section II. D and Algorithm, 1, steps 1-3).
Regarding Claim 30, Chen teaches wherein the previous window and the current window each comprise a plurality of frames; and the acquiring of the state parameter comprises acquiring a state parameter corresponding to a final frame of the previous window(p. 1187, section II. C and fig. 2).

Response to Arguments
Applicant’s arguments filed 26 May 2022 have been fully considered but they are not persuasive. As detailed above, the amendments to claim 3 do not successfully address the indefinite terms, so the claim remains rejected under 35 U.S.C. 112(b).
Regarding the rejections under 35 U.S.C. 102, the applicant asserts that Chen does not teach the amended limitation “acquiring a state parameter of a recurrent model corresponding to target data of a previous window of the sequence data” as recited by claim 1 (and similar limitations in the other independent claims. The applicant cites section II. B. of Chen (pages 1186-1187) and similar portions of “Chen2.” However, these sections of Chen and Chen2 describe “Previous BPTT-Based Methods for Training LSTM” (heading of section II. B.) The method that Chen employs in the cited reference is described in section II. C. “Proposed Context-Sensitive-Chunk BPTT Approach to Training DBLSTM.” As explained, “For chunk BPTT, the lost interdependence among chunks results in performance degradation when the chunk size is small [27]. In [28], a CSC-BPTT algorithm was proposed to address this issue.” So the systems and methods taught by Chen are the CSC-BPTT approach, not the previous BPTT-based methods that the applicant argues against.
What is recited by amendment of the present claims is simply the way that a recurrent neural network (or LSTM) operates. A hidden state (a “state parameter of a recurrent model” in the language of the claims) is maintained in each neuron. The hidden state is updated with each input to the LSTM, and the hidden state is used to calculate the output of the LSTM for each current input (the current window). So the hidden state (state parameter) corresponds to target data of a previous window of sequence data, and is used to calculate a recognition result for the current window. In this way, Chen teaches all of the amended limitations.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/           Primary Examiner, Art Unit 2129